RESOLUCIONES

RESOLUCIÓN
Luego de evaluar las mociones en auxilio de jurisdicción presentadas por el señor Procurador General y por la Asocia-ción de Mayoristas, Importadores y Detallistas de Alimentos de Puerto Rico, el Tribunal provee no ha lugar a las mismas.
Lo acordó el Tribunal y certifica el Secretario General In-terino. El Juez Presidente Señor Pons Núñez emitió un voto particular al cual se unieron los Jueces Asociados Señores Ortiz y Alonso Alonso. El Juez Asociado Señor Negrón García emitió un voto particular disidente, al cual se unió el Juez Asociado Señor Hernández Denton. La Juez Asociada Señora Naveira de Rodón concedería el remedio solicitado en las mo-ciones en auxilio de jurisdicción.
(Fdo.) Heriberto Pérez Ruiz Secretario General Interino
RESOLUCIÓN
Examinados los escritos de apelación radicados por el señor Procurador General y por la Asociación de Mayoristas, Importadores y Detallistas de Alimentos de Puerto Rico, la sentencia emitida por el Tribunal Superior de Puerto Rico, Sala de San Juan, en el caso Civil Núm. 86-430, Pueblo International, Inc. et al., demandantes, v. Héctor Rivera Cruz *756et al., demandados, se aceptan los recursos de apelación por plantear una cuestión constitucional sustancial.
Lo acordó el Tribunal y certifica el Secretario General Interino.
(Fdo.) Heriberto Pérez Ruiz Secretario General Interino
—O—